         Case 3:15-cv-00675-JBA Document 1373 Filed 12/09/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )                    December 9, 2019

     RECEIVER’S OBJECTION TO RELIEF DEFENDANTS’ EMERGENCY MOTION
    FOR ATTORNEY FEES TO RETAIN ATTORNEYS RE: BAIL BOND FORFEITURE
                       AND RELATED PROCEEDINGS

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully objects (the “Objection”) to the

Relief Defendants’ Emergency Motion for Attorney Fees to Retain Attorneys Re: Bail Bond

Forfeiture and Related Proceedings [Doc. No. 1335] (the “Motion”), filed on November 18, 2019.

In support thereof, the Receiver respectfully represents as follows.


1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
         Case 3:15-cv-00675-JBA Document 1373 Filed 12/09/19 Page 2 of 5



        The Motion seeks a release of at least 2 $350,000 for the Relief Defendants to retain counsel

to represent Mrs. Ahmed’s interests in connection with proceedings concerning the forfeiture of a

$9 million bond in United States of America v. Iftikar Ahmed, 1:15-cr-10131-NMG (D. Mass.) (the

“MA Case”). The Receiver objects to the release of such funds for two reasons.

        First, in the Receiver’s view, utilizing Receivership Assets to retain and pay for counsel to

represent the Mrs. Ahmed’s interest in the MA Case does not advance any interest of the

Receivership Estate. As more fully expressed in the Receiver’s response to the Relief Defendants’

Emergency Motion for an Enforcement of the Injunction Against the DOJ’s Action and Forfeiture

of Frozen Assets Until This Matter Has Concluded, or in the Alternative, for a Release of $9mm

to Satisfy the Bond Requirements of the Forfeiture [Doc. No. 1327], the MA Case (and Mrs.

Ahmed’s involvement therein) has no impact on the Receiver’s ability to perform his duties under

the Appointment Order and fully secure the Judgment. Therefore, the interests of the Receivership

Estate are not served by retaining counsel to represent the Mrs. Ahmed’s interests in the MA Case.

        Second, as the Receiver has stated in recent filings, the aggregate value of the distributions

requested by the Defendant and Relief Defendants for attorneys’ fees causes the Receiver some

concern given the Receivership Estate’s continued exposure to market risk. As the Receiver

articulated previously, until the liquidation process is complete and the Required Amount is fully

secured by deposits into the CRIS account, there are no Receivership Assets that, in the Receiver’s

view, are truly excess. However, given the present cumulative value of the Receivership Assets,

the Receiver took no position with respect to the Relief Defendants’ motion seeking a release of

$350,000 to Murtha Cullina LLP. (See Relief Defendants’ Emergency Motion to Modify Asset

Freeze Order to Release Funds to Pay Murtha Cullina’s Fees and Disbursements Since



2
 At footnote 3, the Motion states that the “Relief Defendants reserve the right to request additional funds,
should it be needed in this process.”

                                                     2
        Case 3:15-cv-00675-JBA Document 1373 Filed 12/09/19 Page 3 of 5



Appointment of Receiver, or in the Alternative, to Withdraw the Appearance of Counsel [Doc. No.

1171] (the “MC Motion”); Statement of Receiver’s Position Concerning the MC Motion [Doc.

No. 1195].) The Receiver also took no position with respect to the Relief Defendants’ Emergency

Motion for a Ruling on Relief Defendants’ Appellate Fees, in Light of the Court’s Recent Ruling

on Defendant’s Rule 59(e) Motion [Doc. No. 1273] (the “JB Motion”), seeking the release of

$350,000 to fund their appellate counsel’s fees. (See Statement of Receiver’s Position Concerning

the JB Motion [Doc. No. 1282].) 3 Finally, the Receiver took no position as to the Defendant’s

Emergency Motion for a Ruling on Defendant’s Appellate Fees, in Light of the Court’s Recent

Ruling On Defendant’s Rule 59(E) Motion [Doc. No. 1288] (the “Defendant Appellate Motion”),

seeking a release of up to $500,000 to retain appellate counsel for the Defendant. (See Statement

of Receiver’s Position Concerning the Defendant Appellate Motion [Doc. No. 1294].)

       Thus, setting aside the request of Harris St. Laurent LLP for approximately $1.8 million in

attorneys’ fees and expenses as well as Murtha Cullina LLP’s request for pre-Receivership

attorneys’ fees and expenses, there remains approximately $1.2 million in requested attorneys’

fees and expenses for the Defendant and Relief Defendant’s various counsel, $350,000 of which

this Court has granted. At this time, the Receiver opposes any further release of funds from the

Receivership Estate to pay for the Defendant and Relief Defendants’ counsel, particularly for

counsel that would be engaged to advance issues that have no impact upon the Receivership Estate

or the Receiver’s ability to perform his duties.

       Wherefore, for the reasons set forth above, the Receiver respectfully submits that the Court

should deny the Motion, sustain this objection, and grant such other and further relief as it deems

just and proper.



3
 On September 16, 2019, this Court entered its Ruling Granting Relief Defendants’ Emergency Motion for
Appellate Attorney Fees [Doc. No. 1287].

                                                   3
Case 3:15-cv-00675-JBA Document 1373 Filed 12/09/19 Page 4 of 5




                                   Respectfully submitted,
                                   JED HORWITT, ESQ., RECEIVER


                                    /s/ Christopher H. Blau
                                   Stephen M. Kindseth (ct14640)
                                   Christopher H. Blau (ct30120)
                                   Zeisler & Zeisler, P.C.
                                   10 Middle Street, 15th Floor
                                   Bridgeport, CT 06604
                                   Telephone: 203-368-4234 X 236
                                   Facsimile: 203-549-0903
                                   Email: cblau@zeislaw.com;
                                   skindseth@zeislaw.com
                                   Counsel to the Receiver




                               4
        Case 3:15-cv-00675-JBA Document 1373 Filed 12/09/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, a copy of the foregoing Objection was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 5
